PER CURIAM.
Dade County as the Metro Transit Authority was defendant in an action for personal injuries by the appellee. The injury occurred on a transit authority bus. The points presented on this appeal from a final judgment entered pursuant to a jury verdict for the plaintiff claim 1) that the evidence is insufficient to support the verdict, 2) that the trial court erred in failing to grant defendant’s motion for a mistrial, and 3) that the trial judge erred in denying a proffer of testimony by defendant.
We hold that in each instance no error has been shown. As to the sufficiency of the evidence, the record reveals evidence which if believed by the jury would prove the driver’s actual knowledge of the foreign substance on the floor of the bus. In addition, the nature of the substance which the appellee testified caused her fall was such as to indicate that it would have been discovered if the bus had been cleaned before being placed in service. Cf. Scaccia v. Boston Elevated Ry. Co., 317 Mass. 245, 57 N.E.2d 761 (1944). As to the denial of the motion for mistrial, see Clark v. Yellow Cab Company of Miami, Fla.App. 1967, 195 So.2d 39. No error appears upon the denial of appellant’s proffer. See Florida Power & Light Co. v. Robinson, Fla.1953, 68 So.2d 406.
Affirmed.